Case 9:21-cr-80031-AMC Document 24 Entered on FLSD Docket 07/29/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               CASE NO. 21-80031-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  SAQUEO ECOQUIS-XUM,

          Defendant.
                                           /

                    ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 19]. On July 12,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing and thereafter issued a Report and

  Recommendation [ECF No. 23]. No party has filed objections to the Report, and the time to do

  so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 23] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Saqueo Ecoquis-Xum, as to Count One of

             the Information is ACCEPTED;

         3. Defendant Saqueo Ecoquis-Xum is adjudicated guilty of Count One of the Information,

             which charges him with illegal reentry after deportation, in violation of Title 8, United

             States Code, Sections 1326(a) and (b)(1).
Case 9:21-cr-80031-AMC Document 24 Entered on FLSD Docket 07/29/2021 Page 2 of 2

                                                       CASE NO. 21-80031-CR-CANNON


  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 29th day of July 2021.




                                                ________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
